IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,063-01


                       EX PARTE ERIC BENARD DANIELS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W87-85661-M(A) IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of credit card abuse

and sentenced to imprisonment for five years.

        Applicant filed a habeas application in the trial court on October 23, 2015, and the trial court

entered an order designating issues on October 28, 2015. The designated issues have not been

resolved. The district clerk correctly forwarded the habeas application to this Court. See TEX . R. APP .

P. 73.4(b)(5). We remand the habeas application to allow the trial judge to complete an evidentiary

investigation, resolve the disputed issues, and enter findings, including whether laches should apply.
See Ex Parte Perez, 398 S.W.3d 206 (Tex. Crim. App. 2013).

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s findings of fact and conclusions of law, shall be forwarded

to this Court within 120 days of the date of this order. Any extensions of time shall be obtained from

this Court.



Filed: July 27, 2016
Do not publish